DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

Status of the Claims
	Claims 1-6 and 8-9 filed 03/14/2022, in view of the applicant’s amendments and arguments, are the current claims hereby under examination.

Claim Rejections - 35 USC § 103 – Modified
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955, previously cited) and in view of Kanazawa (JP 2009-291245 A, previously cited) and Sano (US 20190313962 A1, previously cited).
Regarding Claim 1, Hall ‘955 discloses a medical toilet (Abstract, a medical toilet) comprising: 
a toilet seat (In Fig. 3, sensors 314 and 316 are shown on the seat); 
at least one sensor ([0052], sensors 314 and 316), wherein each of at least one sensor is disposed on or in a surface of the medical toilet (See Fig. 3, and [0052], bioimpedance sensors 314 and 316 are in contact with the individual's skin to collect multiple analyte samples. “In contact with the individual’s skin” occurs while the user is sitting on the surface of the seat); and 
a controller ([0052], processor 210) in electronic connection with the at least one sensor ([0052], All of the health measurement devices communicate the collected data to the processor 210)
However, Hall ‘955 does not explicitly disclose: wherein the at least one sensor is a durometer comprising: an indenter and a spring; wherein each of the at least one durometer is disposed on or in a surface of the medical toilet; wherein the at least one durometer is configured to measure a hardness of a soft tissue, and a controller in electronic connection with the at least one durometer and containing non-transitory computer readable media, the computer readable media comprising: instructions for storing and analyzing measurements collected by the at least one durometer to determine the hardness of a soft tissue, and instructions for analyzing the collected measurements to provide an indicator of hardness and identify changes in hardness that have occurred over a time that multiple measurements have been collected.
Kanazawa teaches a muscle hardness measurement instrument disposed with a seat ([0001], a muscle hardness measuring device and a seating seat equipped with the muscle hardness measuring device. Kanazawa further suggests that the device can be applied to other seats for seating in [0071]) comprising:
at least one durometer ([0064], muscle hardness measuring member 80 includes a pressing element 82 and a contact element 83), wherein each of the at least one durometer is disposed on or in a surface of the seat ([0062], the muscle hardness measuring member 80 is provided with the seat back frame 81); wherein the at least one durometer is configured to measure a hardness of a soft tissue ([062], measure the muscle hardness of a region), and
a controller ([0020], ECU (Electrical Control Unit) 30) containing non-transitory computer readable media ([0025], ECU 30 includes a microcomputer, and includes, for example, a CPU (Central Processing Unit) and a ROM (Read Only Memory) for storing a control program). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor assembly in the toilet seat as disclosed by Hall ‘955 to include a muscle hardness measuring device as taught by Kanazawa to measure the muscle hardness with high accuracy and less error (Kanazawa [0064]) as well as determine fatigue and stiffness while sitting using a controller (Kanazawa [0065]). 
Kanazawa does not explicitly teach the at least one durometer comprises an indenter, and a spring; and a controller in electronic connection with the at least one durometer and containing non-transitory computer readable media, the computer readable media comprising: instructions for storing and analyzing measurements collected by the at least one durometer to determine the hardness of a soft tissue, and instructions for analyzing the collected measurements to provide an indicator of hardness and identify changes in hardness that have occurred over a time that multiple measurements have been collected. 
Sano teaches a hardness meter (Abstract, hardness meter) comprising: 
an indenter ([0030], movable portion 15 has a contact portion 20 that is a part pressed against the object 150 to be measured so that the object 150 to be measured is depressed when the hardness is measured (calculated) and a contact surface of a movable portion and an object portion) and a spring ([0029], spring 13); and 
a controller ([0075], microprocessor 23) in electronic connection with the at least one durometer ([0035], information (output signal) on the voltage from the detection circuit 34 (or the rectifier circuit) is introduced into a driving circuit 21 (see FIG. 1) in the hardness calculating device 2 including microprocessor 23, see Fig. 3); and 
containing non-transitory computer readable media ([0065], the storage unit 24, which is means for storing various kinds of information, is achieved by, for example, a RAM (Random Access Memory), a ROM (Read Only Memory), and an HDD (Hard Disk Drive)), the non-transitory computer readable media comprising:
instructions for storing and analyzing measurements ([0049], A database of the above-described correspondence table is preliminarily made and stored as a database 1001 in, for example, the storage unit 24. The hardness estimating portion 234 refers the database 1001 to convert the pressure obtained from the voltage and pressure conversion unit 233 into the hardness) collected by the at least one durometer to determine the hardness of a soft tissue ([0038], in a memory (not illustrated) in the hardness calculating device 2, various programs stored in the storage unit 24 are deployed. The microprocessor 23 executes the program loaded into the memory to perform predetermined process and calculation. From [0049], hardness estimating portion 234 refers the database 1001 to convert the pressure obtained from the voltage and pressure conversion unit 233 into the hardness), and 
instructions for analyzing the collected measurements to provide an indicator of hardness ([0066], display unit 26 displays the estimated hardness obtained by the hardness estimating portion 234) and identify changes in hardness that have occurred over a time that multiple measurements have been collected ([0078], comparison with past hardness or hardness map is ensured to evaluate therapy effect of, for example, acupuncture and moxibustion or massage (Step S11) and Figs. 13B and 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hardness meter taught by Kanazawa to include an indenter and a spring as taught by Sano to measure the estimate the hardness from only an output value of the pressure sensor without depending on a strength of compression by an operator (Sano [0008]) and to modify the controller disclosed by Hall ‘955 to further storing an analyze the data to determine and provide a measure of hardness as taught by Sano to provide the information for display (Sano [0066]). Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the controller disclosed by Hall ‘955 to include instructions to identify changes in hardness that have occurred over a time that multiple measurements have been collected as taught by Sano to evaluate therapeutic effect on the hardness of the soft tissue. One of ordinary skill in the art would recognize that applying the known feature of a durometer including an indenter and spring as taught by Sano to the non-descript muscle hardness meter of Kanazawa would yield only the predictable result of measuring a hardness value. One of ordinary skill in the art would recognize that applying the known technique of using a controller to analyze and provide data for display as taught by Sano to the system disclosed by Hall ‘955 would yield only the predictable resulting of allowing the user to visualize their test results and monitor the data over time. 

	Regarding Claim 4, Hall ‘955 further discloses wherein the surface of the medical toilet comprises a surface of the toilet seat (See Fig. 3, sensors as disposed in surface of toilet seat). 

Regarding Claim 9, Sano further teaches wherein the indenter is the shape of either a rod (See Fig. 2, moveable portion is in the shape of a rod) or a pointed cone. One of ordinary skill in the art would recognize that the selection of the shape of the tip is a mere design choice meant to optimize performance of the device that would be obvious to make from the standardized selection of durometer tips. 

Claims 2-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955), Kanazawa (JP 2009-291245 A), and Sano (US 20190313962 A1) as applied to claim 1 above, and further in view of Hall ‘956 (US 20170251996 A1, previously cited).
Regarding Claim 2, Kanazawa further teaches wherein the at least one durometer consists of a plurality of durometers (See Fig. 6, two muscle hardness measuring devices are shown). One of ordinary skill in the art would recognize that using multipole sensors allows for the simultaneous measurement at different locations as highlighted by Hall ‘956 ([0048]-[0049]).

Regarding Claim 3, modified Hall ‘955 teaches the medical toilet of claim 2 as described above, and Hall ‘955 discloses wherein the surface of the medical toilet comprises a surface of the toilet seat (See Fig. 3, sensors as disposed in surface of toilet seat), and 
wherein the plurality of sensors is disposed on the surface of the toilet seat (See Fig. 3). 
While Hall ‘955 does not explicitly disclose that durometers are the sensors disposed within the surface of the toilet seat, Hall ‘955 suggests a plurality of different sensors in [0016] which are all used to measure some value from a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toilet seat disclosed by Hall ‘955 including integrated sensors to include the muscle harness measuring device as taught by Kanazawa to measure the muscle hardness with high accuracy and less error (Kanazawa [0064]) as well as determine fatigue and stiffness from sitting over time (Kanazawa [0065]). One of ordinary skill in the art would recognize that the placement of the sensors within the system would constitute a mere design choice that would be obvious to optimize performance of the system based on the desired location of the measurements as the function of each sensor does not change as the position is changed. 

Regarding Claim 5, modified Hall ‘955 teaches the medical toilet of claim 1 as described above.
However, modified Hall ‘955 does not teach the system further comprising a toilet lid, wherein the surface of the medical toilet comprises a surface of the toilet lid. Hall ‘956 teaches a medical toilet (Abstract, medical toilet) comprising a toilet lid ([0049], FIG. 6 illustrates toilet lid 600), wherein a surface of the medical toilet comprising sensors is the toilet lid ([0049], illustrates toilet lid 600 which includes stethoscope probes 620, 630, 640, and 650). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Hall ‘955, Kanazawa, and Sano including durometers in a surface of a medical toilet to include the same sensors in the toilet lid as taught by Hall ‘956 to take measurements from multiple different location simultaneously (Hall ‘956 [0049]). One of ordinary skill in the art would recognize that the placement of the sensors within the system would constitute a mere design choice that would be obvious to optimize performance of the system based on the desired location of the measurements as the function of each sensor does not change as the position is changed. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955), Kanazawa (JP 2009-291245 A), and Sano (US 20190313962 A1) as applied to claim 1 above, and further in view of Periyasamy (Investigation of Shore meter in assessing foot sole hardness in patients with diabetes mellitus - a pilot study, previously cited).
Regarding Claim 6, modified Hall ‘955 teaches the medical toilet of claim 1, and Hall ‘955 further discloses a foot scale ([0052], a scale 305).
However, Hall ‘955 does not explicitly disclose wherein the surface of the medical toilet comprises a surface of the foot scale. Periyasamy teaches a method wherein a durometer is used on the soles of subject’s feet (Measurement of Hardness of foot sole using Shore meter, Shore meter is pressed perpendicular to the surface of the foot sole areas of both the feet as shown). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the foot scale disclosed by Hall ‘955 to include a durometer for measuring hardness from the bottom of the feet as taught by Periyasamy to identify a key risk factor for the development of foot pressure ulcers in patients with diabetes (Periyasamy Discussion). One of ordinary skill in the art would recognize that the placement of the sensors within the medical toilet system would constitute a mere design choice that would be obvious to optimize performance of the system as the function of each sensor does not change as the position is changed. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 20180052955 A1, hereinafter Hall ‘955), Kanazawa (JP 2009-291245 A), and Sano (US 20190313962 A1) as applied to claim 1 above, and further in view of Merkel (Validity, reliability, and feasibility of durometer measurements of scleroderma skin disease in a multicenter treatment trial, previously cited).
Regarding Claim 8, Modified Hall ‘955 teaches the medical toilet of claim 1 as described above.
However, modified does not explicitly teach wherein the at least one durometer is configured to measure the hardness of the soft tissue using one or more of the following list of durometer scales: Shore 00, Shore A, and Shore D. Merkel teaches a method of determining skin hardness using a durometer (Durometer skin hardness scores, Durometer measurements were made using a handheld digital durometer (Rex Gauge Type OO; Rex Gauge Durometer, Buffalo Grove, IL) with a continuous scale measured in standard durometer units). One of ordinary skill in the art would recognize that the durometer scales and standardized and selecting a scale is a mere design choice that would be obvious to make to optimize performance based on the hardness of the surface being measured. 
Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Regarding Claim 1, the applicant argues that Kanazawa does not disclose, teach, or suggest a "medical toilet comprising: a toilet seat ... at least one Docket No.: MED19005durometer is disposed on or in a surface of the medical toilet" a recited in claim 1 and that Kanazawa also does not disclose "analyzing the data to provide an indicator of hardness and identify changes in hardness that have occurred over the time that multiple measurements have been collected," which are moot as the rejection does not rely on the reference of Kanazawa for the teaching or matter specifically challenged in the arguments.
The applicant next argues that Sano does not disclose, teach, or suggest a durometer incorporated into a medical toilet or any other such device, which the examiner agrees with. The examiner has relied upon the teaching of Sano for the teaching of a controller connected to a durometer which analyzes and stores data to determine the hardness, provide an indicator of hardness, and determine changes in the hardness over time as described above. 
The applicant then argues that none of the cited references disclose, teach, or suggest "storing and analyzing measurements collected by the at least one durometer ... [and] analyzing the data to provide an indicator of hardness and identify changes in hardness that have occurred over the time that multiple measurements have been collected." The examiner disagrees with this finding as the teaching of Sano was shown to teach these limitations as described in the rejection above. 
The arguments for the dependent claims are all directed to the failure of the art to teach or suggest "storing and analyzing measurements collected by the at least one durometer ... [and] analyzing the data to provide an indicator of hardness and identify changes in hardness that have occurred over the time that multiple measurements have been collected” which has been addressed by Sano above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791